BY THE COURT.
This application is addressed to our discretion. The absence of the witness was known before the trial, and was good ground for a continuance, if one had been applied for. If it were not for the statute of limitations, we should leave the party to his new suit; as it is, the non suit is opened up; the plaintiff to pay all the costs which have accrued until the making up of the issue, and the cause is continued.
The witness whose non attendance occasioned the non suit, was *513brought in on an attachment, and being interrogated, said he had been subpoenaed, and intended to come to court. Had hired a horse last night, but could not get started this morning in season to get to court, fourteen miles, until eleven o’clock.
BY THE COURT. The business of the court cannot proceed unless its process is obeyed; no execuse is offered here: the party only moved so dilatorily that he failed to arrive until after the cause was sacrificed. He is ordered to pay a fine of two dollars and costs.